Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 16 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the uprights" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs (3,698,733) in view of Ingvartsen et al. (DE2800575), both cited by Applicant. In regard to claim 1, Isaacs discloses a roll container comprising a base (Fig. 1, item 12), two elongated supports, which are supported by the base (Fig. 1, item 18), and a folding mechanism between the base and the supports for turning the supports between an operational state, in which the supports extend transversally in respect to the base, and a folded state, in which the supports extend parallel to the base (Figs. 1 and 4 – 5, item 26).
In regard to claim 3, Isaacs discloses wherein the base has a quadrilateral shape and comprises uprights provided to opposing lateral edges of the base or wherein the base has a quadrangular shape and comprises uprights provided to the corners of the base (Fig. 1, item 16).
In regard to claim 4, Isaacs discloses wherein the folding mechanism is provided between the uprights and the supports (Fig. 1).
In regard to claim 5, Isaacs discloses wherein the folding mechanism comprises an elongated guide provided to the uprights (Fig. 1, unnumbered through holes into which item 24 is placed) and a hinge pin which is provided to the supports and configured to run in the guide of the upright (Fig. 1, item 24), and is configured to allow respective translation and rotation between the support and base during conversion between the operational and folded state (Figs. 1 and 4 – 5).
In regard to claim 6, Isaacs discloses wherein the roll container comprises casters provided on an underside of the base, wherein the casters have a height, and wherein the uprights extend from the topside of the base at a height which is equal to or greater than the height of the casters (Fig. 1, item 14).
Isaacs does not disclose the use of slot mounted moveable shelves. In regard to claim 1, Ingvartsen discloses a roll container wherein each one of two elongated supports (Fig. 1, item 4) comprises a plurality of individual slots provided in a spaced apart configuration along the supports (Fig. 2, item 8), wherein each one of the plurality of individual slots is configured to receive a tab of a shelf of a respective plurality of shelves in a spaced apart configuration (Fig. 2, item 9).
In regard to claim 2, Ingvartsen discloses wherein the supports each comprise at least one elongated stacking slot, wherein the at least one stacking slot is configured to receive a plurality of tabs of a respective plurality of shelves in a stacked configuration (Fig. 3, item 10).
In regard to claim 8, Ingvartsen discloses wherein the individual slots are each configured to accept only one tab at a time (Fig. 2).
In regard to claim 9, Ingvartsen discloses wherein the plurality of individual slots comprises at least two types of slots arranged alternately along the support, wherein the at least two types have a different shape in respect to one another for helping the user choose the correct height for the shelf (Fig. 2, items 7 and 8).
In regard to claim 10, Ingvartsen discloses wherein the individual slots and the at least one stacking slot are provided on opposing sides of the roll container (Figs. 1 – 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the adjustable shelves of Ingvartsen, to the roll container of Isaacs, in order to provide a plurality of locations for said shelf to be mounted. This would allow a user to store and/or transport items of multiple differing sizes.

Claims 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs (3,698,733) in view of Ingvartsen et al. (DE2800575) as applied to claims 1 – 6 and 8 – 10 above, and further in view of Tsuchida (JP2005245672), cited by Applicant. Isaacs in view of Ingvartsen does not disclose the use of differing length tabs. In regard to claim 11, Tsuchida discloses at least one shelf comprising a quadrilateral frame (Figs. 1 and 3, item 7), a pair of short tabs provided to two opposing corners of the frame, wherein the short tabs exhibit a kinked shape and a length along respective longitudinal sides of the frame (Figs. 4 – 5, left side instance of item 14), and a pair of long tabs provided to two opposing corners of the frame that oppose the pair of short tabs (Figs. 4 – 5, right side instances of item 14), wherein the long tabs exhibit a kinked shape and a length along respective longitudinal sides of the frame that is greater than the length of the short tabs (Fig. 5).
In regard to claim 13, Tsuchida discloses wherein the tabs comprise a proximal portion, which extends away from the respective longitudinal side of the frame (Figs. 4 – 5, item 14), and a distal portion, which extends from the proximal portion along the respective longitudinal side of the frame (Figs. 4 – 5, item 14a).
	In regard to claim 14, Tsuchida discloses wherein the tip of each tab includes a claw (Figs. 4 – 5).
	In regard to claim 15, Tsuchida discloses a plurality of such shelves (Fig. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the differing length tabs of Tsuchida, to the roll container of Isaacs in view of Ingvartsen, in order to assist a user in inserting and removing said tabs from the device. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 


	Isaacs (3,698,733) discloses a roll container similar to the instant invention; however Isaacs, either alone or in combination, neither discloses nor suggests a roll container comprising the base comprises carrier beams extending along lateral sides of and elevated from the topside of the base, the supports comprise cooperating counterpart beams which are configured to rest against the carrier beams of the base in the operational state of the roll container. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stevens et al. (5,797,503) disclose a modular storage system;
Nowe (10,252,737) discloses a shelf for a trolley;
Cao (11,034,370) discloses a multifunctional folding trolley;
Bouma (2017/0197647) discloses a shelf for a rolling container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618